Citation Nr: 1438105	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified, major depression with psychotic features and dysthymic disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The matter was previously before the Board in September 2012, at which time it was remanded for further development. 

The Veteran has been scheduled for four videoconference hearings, all of which he has postponed and/or cancelled.  Most recently, the Veteran postponed his June 2012 hearing via letter dated May 2012, and did not submit a motion to reschedule; his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  The Veteran has diagnoses of anxiety disorder not otherwise specified (NOS), and depressive disorder NOS.

2.  The evidence as to whether the Veteran's acquired psychiatric disorders, to include anxiety disorder NOS and depressive disorder NOS, are etiologically related to the Veteran's service, is at least in equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for anxiety disorder NOS and depressive disorder NOS, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  As the Veteran also has claimed service connection for PTSD, the Board notes that service connection for that disability requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Initially, the Board concedes that the Veteran has current diagnoses of anxiety disorder NOS and depressive disorder NOS, as identified in the February 2013 examination report.  The Veteran has also been diagnosed during the current appellate period with major depression with psychotic features, and dysthymic disorder.  Importantly, the February 2013 examiner noted that the Veteran's psychiatric level of impairment could not be differentiated by particular diagnoses.  As such, the Board accepts the February 2013 diagnoses for purposes of this decision, but does not suggest that any psychiatric impairment should be considered as outside the scope of the benefits granted by this decision.  

Notably, however, despite the Veteran's contentions, the evidence does not suggest a valid diagnosis of PTSD.  He has screened positive for PTSD at times (including January 2005 and February 2008, per VA treatment records), but has not actually been diagnosed with the disorder.  As a layperson, he is not competent to diagnose himself with PTSD.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  The record also fails to document a verified stressor.  As determined in March 2010, the Veteran never provided sufficient information for VA to verify a stressor upon which a valid PTSD diagnosis could be based.  

As a current psychiatric disability exists, the remaining two questions presented include whether there was an in-service occurrence of a disability, and whether the current disability is etiologically related to service.  The Veteran has identified the onset of his anxiety as his time on active duty, during which he was repeatedly informed that he would be going to Vietnam, despite never actually being deployed.  The Veteran is competent to testify as to the onset of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He also presently claims that the event in which he shot himself with a shotgun in 1968, shortly after service, was a suicide attempt; at other times in the record he has identified the event as an accident.  

The February 2013 examiner opined, with respect to anxiety disorder NOS and depressive disorder NOS, that the diagnoses were "less likely than not specifically and solely attributable to his military experiences" (emphasis added).  The examiner acknowledged that the Veteran experienced a "stressor" during military service, but found that "that stressor alone is not responsible for his current mental health condition" (emphasis added).  

While the February 2013 examiner ostensibly provided a negative etiology opinion, it is evident that the examiner was not applying the correct standard to the question presented.  By indicating only that the Veteran's military experience was not the "sole" cause of his current psychiatric disability, the examiner implicitly acknowledged that the military experiences contributed to the current condition.  The fact that the examiner made such a finding after a complete psychiatric examination supports the Veteran's credibility in describing his psychiatric history.  

As such, with current psychiatric diagnoses, the Veteran's competent and credible report of an onset of symptomatology in service, and the February 2013 examiner's opinion that implicitly relates the current psychiatric diagnoses to service, the Board finds that the evidence is at least in equipoise that the current disability had its onset during service.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and depressive disorder NOS, is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


